DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/31/2022 has been entered.
The drawings were received on 10/31/2022.  These drawings are in acceptable form, however objections to the Drawings are made and discussed below.
The objections over the Drawings presented in the Office Action mailed 7/19/2022 with regards to the limitations of Claim 2, Claim 11, Claim 12, Claim 15, Claim 17, and Claim 18 have been withdrawn based on the amendment filed 10/31/2022, however, the objections pertaining to the limitations of Claim 10 and Claim 20 have not been withdrawn.  Further discussion and additional objections over the Drawings based on the amendments filed 10/31/2022 are provided below.
The objections over the Claims presented in the Office Action mailed 7/19/2022 have been withdrawn based on the amendment filed 10/31/2022.  However, new objections over the Claims based on the amendment filed 10/31/2022 are provided below.
The rejections under 35 U.S.C. 112(b) presented in the Office Action mailed 7/19/2022 have been withdrawn based on the amendment filed 10/31/2022.  The examiner notes that new rejections under 35 U.S.C. 112(b) based on the amendment filed 10/31/2022 are presented below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the perimeter of the heat dissipating structure and exterior perimeter of the heat dissipating structure of Claim 1 lines 6 and 9, the at least some light toward a room below of Claim 1 lines 11-12, the refractive and/or reflective optical device positioned to reflect and/or refract other light emitted from the light source toward the room below of Claim 1 lines 13-14, the driver of Claim 1 line 19, the through air gap of Claim 4 line 2, the refractive and/or reflective optical device comprising a refractor of Claim 9 lines 1-2, the prismatic optics and reflective segmented optics of Claim 10 line 2, the driver retained within the electronic device housing of Claim 11 lines 2-3, the perimeter of the heat dissipating structure and exterior perimeter of the heat dissipating structure of Claim 11 lines 7 and 10, the at least some light emitted toward a room below of Claim 11 lines 12-13, the other light emitted from the first light source toward the room below of Claim 11 lines 15-16, the refractive and/or reflective optical device positioned to reflect and/or refract other light emitted from the first light source toward the room below of Claim 11 lines 17-18, the light emitted away from the room below of Claim 21 lines 1-2, the another plurality of heat dissipating fins of Claim 24 line 2, and the shadowing from the electronic device housing of Claim 28 lines 1-2, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Specification
The disclosure is objected to because of the following informalities:
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 line 13 recites the limitation “a refractive and/or reflective optical device”.  The examiner notes that this limitation in whole (“ a refractive and/or reflective optical device”) does not have proper antecedent basis in the Specification, nor do each of the cases intended by the limitation (“a refractive optical device”, “a reflective optical device”, “a refractive or reflective optical device” and “a refractive and reflective optical device”).
 Appropriate correction is required.

Claim Objections
Claims 1, 4, 5, 8-11, 14, 15, and 20-30 are objected to because of the following informalities:
Claim 1 line 2 recites “a first heat dissipating fin”.  However, no further “second heat dissipating fin” is recited or claimed in Claim 1 or claims depending therefrom, but Claim 1 line 3 recites the limitation “a plurality of other heat dissipating fins”.  The language referring to the heat dissipating fins should be consistent; e.g., if the limitation of Claim 1 line 2 refers to a “first” heat dissipating fin, Claim 1 line 3 should refer to a plurality of “second” heat dissipating fins.
Claim 11 line 2 recites the limitation “a first unitary coupled heat dissipating fin”.    However, no further “second unitary coupled heat dissipating fin” is recited or claimed in Claim 11 or claims depending therefrom, but Claim 11 line 4 recites the limitation “a plurality of heat dissipating fins”.  The language referring to the heat dissipating fins should be consistent; e.g., if the limitation of Claim 11 line 2 refers to a “first” heat dissipating fin, Claim 11 line 4 should refer to a plurality of “second” heat dissipating fins.
Claim 11 line 14 “disposed above the light source” should be --disposed above the first light source--
Claim 11 refers to a “first light source” and “a second light source” on lines 12 and 14, respectively.  Claims 1 and 21 refer to “a light source” and “another light source” on Claim 1 line 11 and Claim 21 lines 1-2, respectively.  The language in the claims referring to the light source coupled to a bottom face of the heat dissipating structure and oriented to emit at least some light toward a room below (i.e. the “light source” of Claim 1 lines 11-12 and “first light source” of Claim 11 lines 12-13) and to the light source disposed above and oriented to emit light away from the room below (i.e. the “another light source” of Claim 21 lines 1-2 and “second light source” of Claim 11 lines 14-15) should include language consistent between claims.
Claim 24 line 1 “wherein electronic device housing” should be --wherein the electronic device housing--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5, 8-11, 14, 15, and 20-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to Claim 1 and claims depending therefrom, Claim 1 lines 13-14 recite the limitation “a refractive and/or reflective optical device positioned to reflect and/or refract other light emitted from the light source toward the room below”.  The Specification and Drawings as originally filed include a refractor assembly [82] retained by frame [84], and a reflector assembly [85] supported by support arms [26] (see, e.g., Specification paragraph 57 and Figure 8).  As further discussed in paragraphs 61 and 62, light sources [54] are positioned between the reflector assembly [85] and refractor assembly [82], the reflector assembly [85] being formed of a highly reflective plastic, a material having a reflective material sputtered or otherwise deposited on it, or a polished metal, while the refractor assembly may be formed of a translucent glass or other translucent material.  Therefore, these are separate components which have separate functions.  While the Specification discusses in paragraph 63 an optical assembly [116] including the refractor assembly [82] and reflector assembly [85], no single optical deice is disclosed or shown to encompass the refractive and reflective optical device required by Claim 1 lines 13-14, which includes each case of an optical device which is only refractive, and optical device which is only reflective, and an optical device which is both refractive and reflective.  Since each of these cases is not disclosed or shown in the original disclosure, this limitation constitutes new matter.
With regards to Claim 1 and claims depending therefrom, Claim 1 line 19 recites the limitation “the electronic device housing retains a coupled driver”.  The Specification and Drawings as originally filed do not show or disclose the electronic device housing retaining a coupled driver.  Therefore, such limitation constitutes new matter.
With regards to Claim 10, lines 1-2 recite the limitation “further comprising at least one of prismatic optics and reflective segmented optics to direct light emitted by the light source”.  The Specification as originally filed includes in paragraph 62 prismatic optics as part of a refractor assembly [82] and reflective segmented optics as part of a reflector assembly [85].  Therefore, to be supported by the original disclosure, Claim 10 further includes in the structure of the integrated ceiling device found only in the refractor assembly and reflective assembly, and therefore to be supported by the original disclosure, Claim 10 includes additionally the refractor assembly and the reflector assembly.  However, the Specification and Drawings do not show or disclose an integrated ceiling device including a refractive and/or reflective optical device and at least one of a further reflector assembly and further refractor assembly including the prismatic optics and reflective segmented optics, respectively.  The Specification and Drawings additionally do not disclose or show prismatic optics or reflective segmented optics associated with a refractive and/or reflective optical device, or any other component of the integrated ceiling device.  Therefore, such limitation constitutes new matter.
With regards to Claim 11 and claims depending therefrom, Claim 11 lines 2-3 recite the limitation “an electronic device housing having a first unitary coupled heat dissipating fin that extends therefrom, and a driver retained therein”.  The Specification and Drawings as originally filed do not show or disclose the electronic device housing retaining a driver.  Therefore, such limitation constitutes new matter.
With regards to Claim 11 and claims depending therefrom, Claim 11 lines 7-9 recite the limitation “such that air from below is able to pas through the air gap and the protective frame to cool at least the heat dissipating structure and the driver”.  However, the Specification and Drawings as originally filed do not disclose a driver, and particularly cooling of a driver by air from below passing through the air gap and protective frame.  Therefore, such limitation constitutes new matter. 
With regards to Claim 11 and claims depending therefrom, Claim 11 lines 16-17 recite the limitation “a refractive and/or reflective optical device positioned to reflect and/or refract other light emitted from the first light source toward the room below”.  The Specification and Drawings as originally filed include a refractor assembly [82] retained by frame [84], and a reflector assembly [85] supported by support arms [26] (see, e.g., Specification paragraph 57 and Figure 8).  As further discussed in paragraphs 61 and 62, light sources [54] are positioned between the reflector assembly [85] and refractor assembly [82], the reflector assembly [85] being formed of a highly reflective plastic, a material having a reflective material sputtered or otherwise deposited on it, or a polished metal, while the refractor assembly may be formed of a translucent glass or other translucent material.  Therefore, these are separate components which have separate functions.  While the Specification discusses in paragraph 63 an optical assembly [116] including the refractor assembly [82] and reflector assembly [85], no single optical deice is disclosed or shown to encompass the refractive and reflective optical device required by Claim 11 lines 16-17, which includes each case of an optical device which is only refractive, and optical device which is only reflective, and an optical device which is both refractive and reflective.  Since each of these cases is not disclosed or shown in the original disclosure, this limitation constitutes new matter.
With regards to Claim 20, lines 4-5 recite the limitation “the cooling including flowing air through the air gap and the protective frame”.  The Specification and Drawings as originally filed do not disclose or show a step of flowing air through the air gap, which the examiner notes the phrasing “flowing” implies an active step of causing air to flow.  However, while the Specification does disclose in paragraphs 47 and 53 the arrangement of fins [36] permits free air flow and air is free to flow between the housing [22] and heat dissipating structure [24] and over the heat dissipating structure [24] and housing [22], but does not disclose any step required to initiate the flowing the air (e.g., by turning on a blower or fan, or increasing ventilation of the room in which the integrated ceiling device is situated).  Therefore, the Specification and Drawings as originally filed do not disclose or suggest that such free flowing air is flowed through the air gap and protective frame in a method step required to create such flowing of air through the air gap and protective frame. Therefore, such limitation constitutes new matter.
With regards to Claim 28 and claims depending therefrom, Claim 28 lines 1-2 recite the limitation “the second light source is positioned to minimize shadowing from the electronic device housing”.  The Specification and Drawings as originally filed do not show or discuss shadowing from the electronic device housing, particularly as relates to the positioning of the second light source.  Therefore, such limitation constitutes new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 4, 5, 8-11, 14, 15, and 20-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to Claim 1 and claims depending therefrom, Claim 1 lines 4-5 recite the limitation “at least two of the plurality of other heat dissipating fins are unitary coupled to the heat dissipating structure with an air gap therebetween”.  It is unclear what is intended by the phrasing “unitary coupled”, particularly what is intended about the coupling to make it unitary and form the air gap, for example, whether the at least two of the plurality of other heat dissipating fins are coupled together with the heat dissipating structure so as to form a unit after coupling with an air gap between the other heat dissipating fins and the heat dissipating structure, whether the at least two of the plurality of other heat dissipating fins are coupled together with the heat dissipating structure so as to form a unit after coupling with an air gap spacing between the at least two other heat dissipating fins, whether the at least two of the plurality of other heat dissipating fins are formed integrally with the heat dissipating structure such that they form a unit with an air gap between the other heat dissipating fins and the heat dissipating structure, whether the at least two of the plurality of other heat dissipating fins are formed integrally with the heat dissipating structure so that they form a unit with an air gap spacing between the at least two other heat dissipating fins.  For the purpose of examination, the examiner understands this limitation such that the at least two of the plurality of other heat dissipating fins are coupled together with the heat dissipating structure so as to form a unit after coupling with an air gap between the other heat dissipating fins and the heat dissipating structure.  The applicant is encouraged to clarify in the claim language the intended coupling of the at least two of the plurality of other heat dissipating fins with the heat dissipating fins and formation of the air gap consistent with the original disclosure.
With regards to Claim 1 and claims depending therefrom, Claim 1 lines 9-10 recite the limitation “the protective frame that is coupled to an exterior perimeter of the heat dissipating structure”.  There is insufficient antecedent basis for this limitation in the claim language.  It is also unclear as to whether the “exterior perimeter of the heat dissipating structure” is intended to be the same or different from the perimeter of the heat dissipating structure from which the at least two of the plurality of other heat dissipating fins extend outwardly beyond of Claim 1 lines 4-6, or whether such exterior perimeter of Claim 1 lines 9-10 is intended to be a different perimeter.  The examiner acknowledges the use of the phrasing “exterior perimeter” in the limitation of Claim 1 lines 9-10 and the exclusion of the phrasing “exterior” in the limitation of Claim 1 lines 4-6, however the examiner notes that a perimeter refers to a boundary or outer limit of a region, and it is unclear as to what the difference between the perimeter of the heat dissipating structure and the exterior perimeter of the heat dissipating structure is intended.  It is further unclear as to whether this limitation intends to require the protective frame of Claim 1 line 4 is further coupled to an exterior perimeter of the heat dissipating structure, or whether it is intended to further include an additional protective frame coupled to an exterior perimeter of the heat dissipating structure.  For the purpose of examination, the examiner understands this limitation such that the protective frame of Claim 1 line 4 is coupled to the same perimeter of the heat dissipating structure from which the at least two of the plurality of other heat dissipating fins extend outwardly beyond.  The applicant is encouraged to clarify these limitations and the structure of the heat dissipating structure and protective frame or frames in the claim consistent with the original disclosure.
With regards to Claim 1 line 19 recites the limitation “the electronic device housing retains a coupled driver”.  However, no further clarification regarding what the driver is coupled to, particularly whether it is a mechanical coupling, e.g., to the electronic device housing, or whether it is an electrical coupling, e.g., to the light source, or thermally coupled, e.g., to be cooled by the heat dissipating structure, or whether another coupling of the driver is intended.  For the purpose of examination, the examiner understands this limitation such that the electronic device housing retains a driver electronically coupled to the integrated ceiling device.  The applicant is encouraged to clarify in the claim language the intended coupling of the driver consistent with the original disclosure.
With regards to Claim 4, lines 1-2 recite the limitation “the air flowing through the through air gap”.  There is insufficient antecedent basis for this limitation in the claim language.  Particularly, the phrasing “air gap” is utilized in Claim 1 on lines 5 and 7, while Claim 4 line 2 recites the phrasing “through air gap”, and it is unclear as to whether these air gaps are intended to be the same air gap, or whether a through air gap is intended to be additionally included in the integrated ceiling device to remove heat generated by the light source.  Additionally, the phrasing “the air flowing through the through air gap” does not have antecedent basis in the claim language, and the use of the phrasing “flowing” intends a continuing movement of air, while Claim 1 lines 6-8 merely require air from below being capable of passing through the air gap to cool the heat dissipating structure, and it is unclear as to whether an additional structure such as a fan or blow is required to create the flowing air of Claim 4 lines 1-3.  For the purpose of examination, the examiner understands this limitation such that air from below the integrated ceiling device is capable of flowing through the air gap of Claim 1 lines 5 and 7 in order to remove heat generated by the light source.  The applicant is encouraged to clarify in the claim language the intended air gap or air gaps included in the integrated ceiling device and the removal of heat generated by the light source consistent with the original disclosure.
With regards to Claim 5, line 2 recites the limitation “at least two types of reflectors and/or reflectors”.  It is unclear as to whether the intent of this limitation is such that the heat dissipating structure is configured to couple to at least two types of reflectors and/or to reflectors in general, or configured to couple to at least two types of reflectors and/or another characteristic of or number of reflectors is intended.  For the purpose of examination, the examiner understands this limitation such that the heat dissipating structure is configured to couple at least to reflectors.  The applicant is encouraged to clarify in the claim language the intended reflector coupling consistent with the original disclosure.
With regards to Claim 9, lines 1-2 recite the limitation “the refractive and/or reflective optical device comprises a refractor”.  Since the phrasing of the “refractive and/or reflective optical device” includes each of the cases of a refractive optical device, a reflective optical device, and a reflective and refractive optical device, it is unclear as to whether the intent of this limitation is such that the “refractive and/or reflective optical device” is only a refractive optical device and comprises a refractor or is a refractive and reflective optical device and comprises a refractor, and whether the optical device is precluded from being a reflective optical device altogether in Claim 9.  For the purpose of examination, the examiner understands this limitation such that the optical device is at least refractive and comprises a refractor made of at least one of glass and plastic.  The applicant is encouraged to clarify in the claim language the intended optical device associated with the integrated ceiling device.
With regards to Claim 11 and claims depending therefrom, Claim 11 lines 5-6 recite the limitation “at least two of the plurality of heat dissipating fins are unitary coupled to the heat dissipating structure with an air gap therebetween”.  It is unclear what is intended by the phrasing “unitary coupled”, particularly what is intended about the coupling to make it unitary and form the air gap, for example, whether the at least two of the plurality of heat dissipating fins are coupled together with the heat dissipating structure so as to form a unit after coupling with an air gap between the heat dissipating fins and the heat dissipating structure, whether the at least two of the plurality of heat dissipating fins are coupled together with the heat dissipating structure so as to form a unit after coupling with an air gap spacing between the at least two heat dissipating fins, whether the at least two of the plurality of heat dissipating fins are formed integrally with the heat dissipating structure such that they form a unit with an air gap between the  heat dissipating fins and the heat dissipating structure, whether the at least two of the plurality of heat dissipating fins are formed integrally with the heat dissipating structure so that they form a unit with an air gap spacing between the at least two heat dissipating fins.  For the purpose of examination, the examiner understands this limitation such that the at least two of the plurality of heat dissipating fins are coupled together with the heat dissipating structure so as to form a unit after coupling with an air gap between the heat dissipating fins and the heat dissipating structure.  The applicant is encouraged to clarify in the claim language the intended coupling of the at least two of the plurality of heat dissipating fins with the heat dissipating fins and formation of the air gap consistent with the original disclosure.
With regards to Claim 11 and claims depending therefrom, Claim 11 lines 10-11 recite the limitation “the protective frame that is coupled to an exterior perimeter of the heat dissipating structure”.  There is insufficient antecedent basis for this limitation in the claim language.  It is also unclear as to whether the “exterior perimeter of the heat dissipating structure” is intended to be the same or different from the perimeter of the heat dissipating structure from which the at least two of the plurality of heat dissipating fins extend outwardly beyond of Claim 11 lines 5-7, or whether such exterior perimeter of Claim 11 lines 10-11 is intended to be a different perimeter.  The examiner acknowledges the use of the phrasing “exterior perimeter” in the limitation of Claim 11 lines 10-11 and the exclusion of the phrasing “exterior” in the limitation of Claim 11 lines 5-7, however the examiner notes that a perimeter refers to a boundary or outer limit of a region, and it is unclear as to what the difference between the perimeter of the heat dissipating structure and the exterior perimeter of the heat dissipating structure is intended.  It is further unclear as to whether this limitation intends to require the protective frame of Claim 11 line 5 is further coupled to an exterior perimeter of the heat dissipating structure, or whether it is intended to further include an additional protective frame coupled to an exterior perimeter of the heat dissipating structure.  For the purpose of examination, the examiner understands this limitation such that the protective frame of Claim 11 line 5 is coupled to the same perimeter of the heat dissipating structure from which the at least two of the plurality of heat dissipating fins extend outwardly beyond.  The applicant is encouraged to clarify these limitations and the structure of the heat dissipating structure and protective frame or frames in the claim consistent with the original disclosure.
With regards to Claim 14, lines 1-2 recite the limitation “the air flowing through the through air gap”.  There is insufficient antecedent basis for this limitation in the claim language.  Particularly, the phrasing “air gap” is utilized in Claim 11 on lines 6 and 8, while Claim 14 line 2 recites the phrasing “through air gap”, and it is unclear as to whether these air gaps are intended to be the same air gap, or whether a through air gap is intended to be additionally included in the integrated ceiling device to remove heat generated by the first light source.  Additionally, the phrasing “the air flowing through the through air gap” does not have antecedent basis in the claim language, and the use of the phrasing “flowing” intends a continuing movement of air, while Claim 11 lines 7-9 merely require air from below being capable of passing through the air gap to cool the heat dissipating structure and the driver, and it is unclear as to whether an additional structure such as a fan or blow is required to create the flowing air of Claim 14 lines 1-3.  For the purpose of examination, the examiner understands this limitation such that air from below the integrated ceiling device is capable of flowing through the air gap of Claim 11 lines 6 and 8 in order to remove heat generated by the first light source.  The applicant is encouraged to clarify in the claim language the intended air gap or air gaps included in the integrated ceiling device and the removal of heat generated by the first light source consistent with the original disclosure.
With regards to Claim 22, line 1 recites the limitation “the another light source”.  There is insufficient antecedent basis for this limitation in the claim language.  For the purpose of examination, the examiner understands this limitation such that the integrated ceiling device further comprises another light source detachably attached to the integrated ceiling device.  The applicant is encouraged to clarify in the claim language the intended inclusion of the another light source in the claim scope consistent with the original disclosure.
With regards to Claim 24, lines 1-3 recite the limitation “electronic device housing is unitary coupled to another plurality of heat dissipating fins that extend radially outward from a center axis of the electronic device housing”.  Claim 24 depends from Claim 1 which recites on line 2 “an electronic device housing having a first heat dissipating fin”.  The use of the phrasing “another” in Claim 24 line 2 makes this limitation indefinite because it implies an original plurality of heat dissipating fins already included.  Therefore, it is unclear as to whether the first heat dissipating fin of Claim 1 line 2 is intended to be a first plurality of heat dissipating fins and Claim 24 is intended to include another, second plurality of heat dissipating fins the electronic device housing is unitary coupled to, or whether the “another” is intended to imply the electronic device housing has a first heat dissipating fin, the heat dissipating structure is coupled to a plurality of other heat dissipating fins (a plurality of second heat dissipating fins), and the electronic device housing is unitary coupled to another plurality of heat dissipating fins (a plurality of third heat dissipating fins).  For the purpose of examination, the examiner understands this limitation such that the electronic device housing is unitary coupled to a plurality of heat dissipating fins, in addition to the first heat dissipating fin, that extend radially outward from a center axis of the electronic device housing.  The applicant is encouraged to clarify in the claim language the intended arrangements of heat dissipating fins consistent with the original disclosure.
With regards to Claim 25, lines 1-2 recite the limitation “further comprising another electronic device coupled to the electronic device housing”.  The use of the phrasing “another” makes this limitation indefinite since Claim 25 depends from Claim 11 and there are no limitations in Claim 11 reciting “an electronic device”, and the phrasing “another” implies a previously included electronic device.  Therefore, it is unclear as to whether another electronic device is intended to be included in the integrated ceiling device or whether the limitations of Claim 25 are merely intended to include an electronic device coupled to the electronic device housing including at least one of a power supply, a communication device, a sensor, and a processor.  For the purpose of examination, the examiner understands this limitation such that the integrated ceiling device further comprises at least one of a power supply, a communication device, a sensor, and a processor coupled to the electronic device housing.  The applicant is encouraged to clarify the intended amount of electronic devices intended to be coupled to the electronic device housing in the claim language consistent with the original disclosure.
With regards to Claim 26, lines 1-2 recite the phrasing “the another electronic device” and “the communication device”.  There is insufficient antecedent basis for these limitations in the claim language.  For the purpose of examination, the examiner understands this limitation such that the integrated ceiling device of Claim 15 further comprises a communication device configured to communicate wirelessly and/or via at least one wire to a remote electronic device.  The applicant is encouraged to clarify in the claim language the amount of electronic devices intended to be included in the claim scope, consistent with the original disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 9, 10, 20, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (WO 2010035996; please see attached copy for translation) in view of Mo (US 2011/0019402).
With regards to Claim 1, Yoo discloses an integrated ceiling device comprising: an electronic device housing [50] having a first heat dissipating fin [F] (see middle of page 3 and Figure 1); a heat dissipating structure (comprising the structure formed by at least portion [313], see middle of page 3 and Figure 4) coupled to a plurality of other heat dissipating fins [F] and a protective frame [318] (see bottom of page 3 and Figure 1; the frame [318] will substantially protect the integrated ceiling device), at least two of the plurality of other heat dissipating fins [F] are unitary coupled to the heat dissipating structure [313] with an air gap [316] therebetween and extend outwardly beyond a perimeter of the heat dissipating structure [313] such that air from below is able to pass through the air gap [316] and the protective frame [318] to cool the heat dissipating structure [313], and the protective frame [318] that is coupled to an exterior perimeter of the heat dissipating structure [313] (see bottom of page 3 and Figure 4); a light source [10] coupled to a bottom face [311] of the heat dissipating structure [313] and oriented to emit at least some light toward a room below (see top half of page 3 and Figure 1); wherein the electronic device housing [50] is substantially vertically aligned with a central vertical axis of the heat dissipating structure [313] (see Figure 4), the electronic device housing [50] retains a coupled driver [20] and extends above the heat dissipating structure [313] (see middle of page 3 and Figure 4).
Yoo does not explicitly disclose a refractive and/or reflective optical device positioned to reflect and/or refract other light emitted from the light source toward the room below.
Mo teaches an integrated ceiling device comprising a refractive and/or reflective optical device (see paragraphs 22-23) positioned to reflect and/or refract other light emitted from the light source [24] toward the room below (see paragraph 19 and Figures 3 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yoo to include a refractive and/or reflective optical device positioned to reflect and/or refract other light emitted from the light source toward the room below as taught by Mo.  One would have been motivated to do so in order to provide light to a desired region of the room (see Mo paragraph 19).

With regards to Claim 4, Yoo and Mo disclose the device as discussed above with regards to Claim 1.
Yoo further discloses the air flowing through the through air gap [316] removes heat generated by the light source [10] that is coupled to the heat dissipating structure [313] (see bottom of page 3).

With regards to Claim 5, Yoo and Mo disclose the device as discussed above with regards to Claim 1.
Yoo does not explicitly disclose the heat dissipating structure is configured to couple to at least two types of reflectors and/or reflectors.
Mo teaches the heat dissipating structure [12] is configured to couple to at least two types of reflectors and/or reflectors (see paragraph 20 and Figure 4; the heat dissipating structure is configured to couple to reflector [30]).

With regards to Claim 9, Yoo and Mo disclose the device as discussed above with regards to Claim 1.
Yoo does not explicitly disclose the refractive and/or reflective optical device comprises a refractor made of at least one of glass and plastic.
Mo teaches the refractive and/or reflective optical device comprises a refractor [40] made of at least one of glass and plastic (see paragraph 23; the element [40] is a transparent or half-transparent material such as glass, resin, or plastic, and will substantially refract at least a portion of the light exiting the device therethrough).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yoo to include a refractive and/or reflective optical device which comprises a refractor made of at least one of glass and plastic as taught by Mo.  One would have been motivated to do so in order to provide light to a desired region of the room (see Mo paragraph 19).

With regards to Claim 10, Yoo and Mo disclose the device as discussed above with regards to Claim 1.
Yoo does not explicitly disclose at least one of prismatic optics and reflective segmented optics to direct light emitted by the light source.
Mo teaches at least one of prismatic optics and reflected segmented optics to direct light emitted by the light source [24] (see paragraphs 21 and 22 and Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yoo to include at least one of prismatic optics and reflective segmented optics to direct light emitted by the light source as taught by Mo.  One would have been motivated to do so in order to provide light to a desired region of the room (see Mo paragraph 19).

With regards to Claim 20, Yoo and Mo disclose the cooling the integrated ceiling device of Claim 1 (see the above discussion of the limitations of Yoo and Mo pertaining to the structure of the integrated ceiling device of Claim 1, and Yoo bottom of page 3 pertaining to the cooling of the device) including flowing air through the air gap [316] and the protective frame [318] (see bottom of page 3).

With regards to Claim 23, Yoo and Mo disclose the device as discussed above with regards to Claim 1.
Yoo further discloses the protective frame [318] is coupled at a periphery of the integrated ceiling device so as to protect the integrated ceiling device from damage by a moving object (see Figures 2 and 3; due to the placement of the frame [318] at the periphery of the integrated ceiling device, it will substantially protect the integrated ceiling device from damage by a moving object).
With regards to Claim 24, Yoo and Mo disclose the device as discussed above with regards to Claim 1.
Yoo further discloses electronic device housing [50] is unitary coupled to another plurality of heat dissipating fins that extend radially outward from a center axis of the electronic device housing [50] (see top half of page 4 and Figure 3).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo (WO 2010035996; please see attached copy for translation) as modified by Mo (US 2011/0019402), further in view of Edwards et al. (US 2012/0250302).
With regards to Claim 8, Yoo and Mo disclose the device as discussed above with regards to Claim 1.
Yoo does not explicitly disclose an electronic device other than the driver that is coupled to the electronic device housing.
Edwards et al. teaches an electronic device other than the driver that is coupled to the electronic device housing [720] (see paragraph 69 and Figures 3 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yoo to include an electronic device other than the driver that is coupled to the electronic device housing as taught by Edwards et al.  One would have been motivated to do so in order to allow the light source to be remotely controlled and monitored (see Edwards et al. paragraph 69).

Claims 1, 11, 14, 15, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2011/0002116) in view of Yoo (WO 2010035996; please see attached copy for translation).
With regards to Claim 11, Chen et al. discloses an integrated ceiling device comprising: an electronic device housing [61] (see paragraph 18 and Figure 2), and an driver retained therein (see paragraph 18); a heat dissipating structure [80] (see paragraph 13 and Figure 2); a first light source [14] coupled to a bottom face of the heat dissipating structure [80] (see paragraph 12 and Figure 4) and oriented to emit at least some light toward a room below (see Figure 4); a second light source [20] disposed above the light source [10] and is oriented to emit light away from the room below (see paragraph 12 and Figure 4); and a refractive and/or reflective optical device positioned to reflect and/or refract other light emitted from the first light source toward the room below (see paragraph 16 and Figure 1), wherein a vertical axis of the electronic device housing [61] is substantially vertically aligned with a vertical axis of the heat dissipating structure [80] (see Figure 4), and at least a portion of the electronic device housing [61] extends above the heat dissipating structure [80] (see Figure 1).
Chen does not disclose the electronic device housing having a first unitary coupled heat dissipating fin that extends therefrom, and the heat dissipating structure coupled to a plurality of heat dissipating fins and a protective frame, at least two of the plurality of heat dissipating fins are unitary coupled to the heat dissipating structure with an air gap therebetween and extend outwardly beyond a perimeter of the heat dissipating structure such that air from below is able to pass through the air gap and the protective frame to cool at least the heat dissipating structure and the driver; the protective frame that is coupled to an exterior perimeter of the heat dissipating structure.
Yoo teaches an electronic device housing [50] having a first unitary coupled heat dissipating fin [F] that extends therefrom (see middle of page 3 and Figure 1), and a heat dissipating structure (comprising the structure formed by at least portion [313], see middle of page 3 and Figure 4) coupled to a plurality of other heat dissipating fins [F] and a protective frame [318] (see bottom of page 3 and Figure 1; the frame [318] will substantially protect the integrated ceiling device), at least two of the plurality of other heat dissipating fins [F] are unitary coupled to the heat dissipating structure [313] with an air gap [316] therebetween and extend outwardly beyond a perimeter of the heat dissipating structure [313] such that air from below is able to pass through the air gap [316] and the protective frame [318] to cool the heat dissipating structure [313], and the protective frame [318] that is coupled to an exterior perimeter of the heat dissipating structure [313] (see bottom of page 3 and Figure 4); a light source [10] coupled to a bottom face [311] of the heat dissipating structure [313] and oriented to emit at least some light toward a room below (see top half of page 3 and Figure 1); wherein the electronic device housing [50] is substantially vertically aligned with a central vertical axis of the heat dissipating structure [313] (see Figure 4), the electronic device housing [50] retains a coupled driver [20] and extends above the heat dissipating structure [313] (see middle of page 3 and Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen et al. to include the electronic device housing having a first unitary coupled heat dissipating fin that extends therefrom, and the heat dissipating structure coupled to a plurality of heat dissipating fins and a protective frame, at least two of the plurality of heat dissipating fins are unitary coupled to the heat dissipating structure with an air gap therebetween and extend outwardly beyond a perimeter of the heat dissipating structure such that air from below is able to pass through the air gap and the protective frame to cool at least the heat dissipating structure and the driver; the protective frame that is coupled to an exterior perimeter of the heat dissipating structure as taught by Yoo.  One would have been motivated to do so in order to increase heat dissipation from the device (see Yoo bottom of page 4).

With regards to Claim 14, Chen et al. and Yoo disclose the device as discussed above with regards to Claim 11.
Chen et al. does not disclose the air flowing through the air gap of the heat dissipating structure removes heat generated by the first light source.
Yoo teaches the air flowing through the through air gap [316] removes heat generated by the first light source [10] (see bottom of page 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen et al. to include the air flowing through the air gap of the heat dissipating structure removes heat generated by the first light source as taught by Yoo.  One would have been motivated to do so in order to increase heat dissipation from the device (see Yoo bottom of page 4).

With regards to Claim 15, Chen et al. and Yoo disclose the device as discussed above with regards to Claim 11.
Chen et al. further discloses the heat dissipating structure [80] is configured to couple to at least two types of reflectors and/or refractors (see paragraph 15).

With regards to Claim 27, Chen et al. and Yoo disclose the device as discussed above with regards to Claim 11.
Chen et al. further discloses the second light source (comprising light source [20], see paragraph 12 and Figure 4) is attachable to the integrated ceiling device (see paragraph 14 and Figures 2 and 4).
Chen et al. does not explicitly disclose the another light source is detachably attachable.  However, one of ordinary skill in the art would be able to couple the another light source such that it is detachably attached since it has been held that constructing a formerly integral structure in various separable elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachability of the another light source with the integrated ceiling device to be detachably attachable.  One would have been motivated to do so in order to allow for the light source to be removed in case of replacement or repair.

With regards to Claim 28, Chen et al. and Yoo disclose the device as discussed above with regards to Claim 27.
Chen et al. does not explicitly disclose the second light source is positioned to minimize shadowing from the electronic device housing.  However, Chen et al. does disclose the position of the second light source [20] is between a reflector [30] and an envelope [50] so as to emit light outwardly from the device (see Chen et al. paragraph 19) and that the electronic device housing [61] is positioned above the envelope [50] (see Chen et al. paragraph 18 and Figure 1).  Therefore, one of ordinary skill in the art would be able to position the second light source so as to minimize shadowing from the electronic device housing in order to allow for light to be emitted outwardly from the device at wide angles (see Chen et al. paragraph 19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the second light source of Chen et al. to minimize shadowing from the electronic device housing.  One would have been motivated to do so in order to allow light to be emitted outwardly from the device at wide angles (see Chen et al. paragraph 19).

With regards to Claim 1, Chen et al. discloses an integrated ceiling device comprising: an electronic device housing [61] (see paragraph 18 and Figure 2); a heat dissipating structure [80] (see paragraph 13 and Figure 2);a light source [14] coupled to a bottom face of the heat dissipating structure  [80] (see paragraph 12 and Figure 4) and oriented to emit at least some light toward a room below (see Figure 4); and a refractive and/or reflective optical device positioned to reflect and/or refract other light emitted from the light source toward the room below (see paragraph 16 and Figure 1), wherein the electronic device housing [61] is substantially vertically aligned with a central vertical axis of the heat dissipating structure [80] (see Figures 1 and 4), the electronic device housing [61] retains a coupled driver (see paragraph 18) and extends above the heat dissipating structure [80] (see Figure 1).
Chen et al. does not disclose the electronic device housing having a first heat dissipating fin, and the heat dissipating structure is coupled to a plurality of other heat dissipating fins and a protective frame, at least two of the plurality of other heat dissipating fins are unitary coupled to the heat dissipating structure with an air gap therebetween and extend outwardly beyond a perimeter of the heat dissipating structure such that air from below is able to pass through the air gap and the protective frame to cool the heat dissipating structure; and the protective frame that is coupled to an exterior perimeter of the heat dissipating structure.
Yoo teaches an electronic device housing [50] having a first heat dissipating fin [F] (see middle of page 3 and Figure 1); a heat dissipating structure (comprising the structure formed by at least portion [313], see middle of page 3 and Figure 4) coupled to a plurality of other heat dissipating fins [F] and a protective frame [318] (see bottom of page 3 and Figure 1; the frame [318] will substantially protect the integrated ceiling device), at least two of the plurality of other heat dissipating fins [F] are unitary coupled to the heat dissipating structure [313] with an air gap [316] therebetween and extend outwardly beyond a perimeter of the heat dissipating structure [313] such that air from below is able to pass through the air gap [316] and the protective frame [318] to cool the heat dissipating structure [313], and the protective frame [318] that is coupled to an exterior perimeter of the heat dissipating structure [313] (see bottom of page 3 and Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen et al. to include the electronic device housing having a first heat dissipating fin, and the heat dissipating structure is coupled to a plurality of other heat dissipating fins and a protective frame, at least two of the plurality of other heat dissipating fins are unitary coupled to the heat dissipating structure with an air gap therebetween and extend outwardly beyond a perimeter of the heat dissipating structure such that air from below is able to pass through the air gap and the protective frame to cool the heat dissipating structure; and the protective frame that is coupled to an exterior perimeter of the heat dissipating structure as taught by Yoo.  One would have been motivated to do so in order to increase heat dissipation from the device (see Yoo bottom of page 4).

With regards to Claim 21, Chen et al. and Yoo disclose the device as discussed above with regards to Claim 1.
Chen et al. further discloses another light source [20] disposed above the light source [10] and is oriented to emit light away from the room below (see paragraph 12 and Figure 4).

With regards to Claim 22, Chen et al. and Yoo disclose the device as discussed above with regards to Claim 1.
Chen et al. further discloses the another light source (comprising light source [20], see paragraph 12 and Figure 4) is attached to the integrated ceiling device (see paragraph 14 and Figures 2 and 4).
Chen et al. does not explicitly disclose the another light source is detachably attached.  However, one of ordinary skill in the art would be able to couple the another light source such that it is detachably attached since it has been held that constructing a formerly integral structure in various separable elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment of the another light source with the integrated ceiling device to be detachably attached.  One would have been motivated to do so in order to allow for the light source to be removed in case of replacement or repair.

Claims 25, 26, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2011/0002116) as modified by Yoo (WO 2010035996; please see attached copy for translation), further in view of Edwards et al. (US 2012/0250302).
With regards to Claim 25, Chen et al. and Yoo disclose the device as discussed above with regards to Claim 11.
Chen et al. does not explicitly disclose another electronic device coupled to the electronic device housing, the another electronic device including at least one of a power supply, a communication device, a sensor, and a processor.
Edwards et al. teaches another electronic device coupled to the electronic device housing [720], the another electronic device including at least one of a power supply, a communication device, a sensor, and a processor (see paragraph 69 and Figures 3 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen et al. to include another electronic device coupled to the electronic device housing, the another electronic device including at least one of a power supply, a communication device, a sensor, and a processor as taught by Edwards et al.  One would have been motivated to do so in order to allow the light source to be remotely controlled and monitored (see Edwards et al. paragraph 69).

With regards to Claim 26, Chen et al. and Yoo disclose the device as discussed above with regards to Claim 15.
Chen et al. does not explicitly disclose the another electronic device is the communication device, and the communication device is configured to communicate wirelessly and/or via at least one wire to a remote electronic device.
Edwards et al. teaches the another electronic device is the communication device, and the communication device is configured to communicate wirelessly and/or via at least one wire to a remote electronic device (see paragraph 69 and Figures 3 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen et al. to include the another electronic device is the communication device, and the communication device is configured to communicate wirelessly and/or via at least one wire to a remote electronic device as taught by Edwards et al.  One would have been motivated to do so in order to allow the light source to be remotely controlled and monitored (see Edwards et al. paragraph 69).

With regards to Claim 29, Chen et al. and Yoo disclose the device as discussed above with regards to Claim 28.
Chen et al. does not explicitly disclose an electronic device other than the driver coupled to the electronic device housing.
Edwards et al. teaches an electronic device other than the driver coupled to the electronic device housing [720] (see paragraph 69 and Figures 3 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen et al. to include an electronic device other than the driver coupled to the electronic device housing as taught by Edwards et al.  One would have been motivated to do so in order to allow the light source to be remotely controlled and monitored (see Edwards et al. paragraph 69).

With regards to Claim 30, Chen et al., Yoo, and Edwards et al. disclose the device as discussed above with regards to Claim 29.
Chen et al. does not explicitly disclose the electronic device other than the driver is one of a sensor and a communications device.
Edwards et al. teaches he electronic device other than the driver is one of a sensor and a communications device (see paragraph 69 and Figures 3 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen et al. to include the electronic device other than the driver is one of a sensor and a communications device as taught by Edwards et al.  One would have been motivated to do so in order to allow the light source to be remotely controlled and monitored (see Edwards et al. paragraph 69).

Response to Arguments
Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive.
With regards to the applicant’s argument that Mo does not include an electronic device housing that includes a first heat dissipating fin, the protective frame as claimed in Claim 1 coupled to the perimeter of the heat dissipating structure, and an air gap between the first fins that permits air from below to pass through the air gap and the protective frame, the applicant is directed to the teachings of Yoo pertaining to the rejection of amended Claim 1 above, and to the related limitations of amended Claim 11 taught by Yoo.  Particularly, Yoo discloses an integrated ceiling device comprising: an electronic device housing [50] having a first heat dissipating fin [F] (see Yoo middle of page 3 and Figure 1); a protective frame [318] (see Yoo bottom of page 3 and Figure 1; the frame [318] will substantially protect the integrated ceiling device), at least two of the plurality of other heat dissipating fins [F] are unitary coupled to the heat dissipating structure [313] with an air gap [316] therebetween and extend outwardly beyond a perimeter of the heat dissipating structure [313] such that air from below is able to pass through the air gap [316] and the protective frame [318] to cool the heat dissipating structure [313], and the protective frame [318] that is coupled to an exterior perimeter of the heat dissipating structure [313] (see Yoo bottom of page 3 and Figure 4).  Therefore, at least Yoo does disclose this limitation of amended Claim 1 and related limitations of amended Claim 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Primary Examiner, Art Unit 2875